Exhibit 10.2
Execution Version
REGISTRATION RIGHTS AGREEMENT
          This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated
November 18, 2008 (the “Effective Date”), among (a) Superior Well Services,
Inc., a Delaware corporation (the “Company”), (b) the Designated Holders named
on the signature pages hereto and (c) Diamondback Holdings, LLC (“Diamondback”),
solely in its capacity as the “Holder Representative” appointed pursuant to
Section 9.16 hereof. Unless otherwise provided in this Agreement, capitalized
terms used herein have the respective meanings given to them in Section 1.1
hereof.
          WHEREAS, the Company, Superior Well Services, Ltd., Diamondback and
certain affiliates of Diamondback (together with Diamondback, the “Diamondback
Parties”) have entered into that certain Asset Purchase Agreement, dated as of
September 12, 2008 and amended as of November 18, 2008 (as so amended, the
“Asset Purchase Agreement”), pursuant to which the Designated Holders will
receive the Second Lien Notes and the Preferred Shares (in each case, as defined
below), as partial consideration for the sale of certain assets to the Company
by the Diamondback Parties; and
          WHEREAS, in connection with the closing of the transactions
contemplated by the Asset Purchase Agreement, the Company has agreed to grant
certain registration rights with respect to the Registrable Securities (as
defined below) as set forth in this Agreement.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein and for good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. As used in this Agreement, and unless the context requires
a different meaning, the following terms have the meanings indicated:
          “Accession Agreement” has the meaning set forth in Section 9.5.
          “Additional Interest” has the meaning set forth in Section 9.17.
          “Affiliate” means with respect to any specified Person, an
“affiliate,” as defined in Rule 144 under the Securities Act, of such Person.
          “Agreement” means this Agreement, as the same may be amended,
supplemented or modified in accordance with the terms hereof.
          “Approved Underwriter” means an investment banking firm of national
reputation to act as the managing underwriter of an offering under Article III.
          “Asset Purchase Agreement” has the meaning set forth in the recitals
to this Agreement.

 



--------------------------------------------------------------------------------



 



          “Board of Directors” means the Board of Directors of the Company.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks in the State of New York are authorized or
required by law or executive order to close.
          “Certificate of Designations” means the Certificate of Designations
for the Series A Preferred Stock.
          “Charter Documents” means the Certificate of Incorporation, the
Certificate of Designations and the By-laws of the Company, as amended from time
to time.
          “Commission” means the United States Securities and Exchange
Commission or any similar agency then having jurisdiction to enforce the
Securities Act.
          “Common Shares” means the shares of Common Stock that are issued upon
conversion of the Preferred Shares.
          “Common Stock” means the Company’s Common Stock, par value $0.01 per
share.
          “Company” has the meaning set forth in the preamble to this Agreement.
          “Company Indemnified Party” and “Company Indemnified Parties” have the
respective meanings set forth in Section 7.1.
          “Company Underwriter” has the meaning set forth in Section 5.1.
          “Demand Registration” has the meaning set forth in Section 4.1.
          “Designated Holders” means (a) the Diamondback Parties and (b) any
transferee of any of them to whom Registrable Securities have been transferred
in accordance with Section 9.5 of this Agreement, other than a transferee to
whom Registrable Securities have been transferred pursuant to a Registration
Statement under the Securities Act or Rule 144 under the Securities Act (or any
successor rule thereto), but in each case solely for so long as such holder or
transferee continues to be a holder of Registrable Securities.
          “Diamondback” has the meaning set forth in the recitals to this
Agreement.
          “Diamondback Parties” has the meaning set forth in the recitals to
this Agreement.
          “Effective Date” has the meaning set forth in the preamble to this
Agreement.
          “Effectiveness Period” means the period commencing with the Effective
Date and ending on the date that there are no longer any Holders of Registrable
Securities.

-2-



--------------------------------------------------------------------------------



 



          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission thereunder.
          “Holder Indemnified Party” or “Holder Indemnified Parties” have the
respective meanings set forth in Section 7.2.
          “Holder Representative” has the meaning set forth in Section 9.16(a).
          “Holders’ Counsel” means a single counsel that shall be counsel
selected by the Designated Holders holding a majority of the Registrable
Securities held by all of the Designated Holders (in the case of the Shelf
Registration Statement) or the Designated Holders holding a majority of the
Registrable Securities held by all of the Designated Holders offering
Registrable Securities in any such Demand Registration or Incidental
Registration (in the case of a Demand Registration or Incidental Registration).
          “Holders” means each holder of Registrable Securities, other than a
transferee to whom Registrable Securities have been transferred pursuant to a
Registration Statement under the Securities Act or Rule 144 under the Securities
Act (or any successor rule thereto), but in each case solely for so long as such
holder or transferee continues to be a holder of Registrable Securities.
          “Incidental Registration” has the meaning set forth in Section 5.1.
          “Indemnified Party” or “Indemnified Parties” have the respective
meanings set forth in Section 7.3.
          “Indemnifying Party” or “Indemnifying Parties” have the respective
meanings set forth in Section 7.3.
          “Initiating Holder” or “Initiating Holders” have the respective
meanings set forth in Section 4.1.
          “Inspector” or “Inspectors” have the respective meanings set forth in
Section 6.1(b).
          “Issuer Free Writing Prospectus” means a “free writing prospectus” as
defined in Rule 433 under the Securities Act.
          “Knowledge” means the actual knowledge of any executive officer of the
Company.
          “Liability” or “Liabilities” have the respective meanings set forth in
Section 7.1.
          “NASD” means the National Association of Securities Dealers, Inc. or
any successor entity.
          “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, incorporated or unincorporated association, joint
venture, joint stock company,

-3-



--------------------------------------------------------------------------------



 



limited liability company, government (or an agency or political subdivision
thereof) or other entity of any kind, and shall include any successor (by merger
or otherwise) of such entity.
          “Preferred Shares” means the 75,000 shares of Series A Preferred
Stock, adjusted as provided for in the Certificate of Designations after the
date hereof.
          “Records” has the meaning set forth in Section 6.1(i).
          “Registrable Securities” means, subject to Section 2.2 below, the
Second Lien Notes, the Preferred Shares and the Common Shares (so long as they
are outstanding) and any other securities of the Company or any successor or
assign of the Company referred to in clause (iv) of Section 9.1 hereof.
          “Registration Default” has the meaning set forth in Section 9.17.
          “Registration Expenses” has the meaning set forth in Section 6.4.
          “Registration Statement” means a Registration Statement of the Company
filed on the appropriate form with the Commission pursuant to the Securities
Act, including all amendments and supplements thereto, any post-effective
amendments and, in each case, including the prospectus contained therein, all
exhibits thereto and materials incorporated therein by reference.
          “Second Lien Notes” means the Company’s increasing rate notes in the
original principal amount of $80.0 million issued to the Designated Holders
pursuant to the Asset Purchase Agreement.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.
          “Series A Preferred Stock” means shares of the Company’s Series A 4%
Convertible Preferred Stock issued to the Designated Holders pursuant to the
Asset Purchase Agreement.
          “Shelf Effectiveness Period” has the meaning set forth in
Section 3.2(a).
          “Shelf Registration Statement” has the meaning set forth in
Section 3.1.
          “Subsequent Shelf Registration Statement” has the meaning set forth in
Section 3.2(b).
          “Valid Business Reason” has the meaning set forth in Section 3.5.

-4-



--------------------------------------------------------------------------------



 



ARTICLE II
GENERAL; SECURITIES SUBJECT TO THIS AGREEMENT
     2.1 Grant of Rights. The Company hereby grants registration rights to the
Holders upon the terms and conditions set forth in this Agreement.
     2.2 Registrable Securities. For the purposes of this Agreement, Registrable
Securities will cease to be Registrable Securities, when (i) a Registration
Statement covering such Registrable Securities has been declared effective under
the Securities Act by the Commission and such Registrable Securities have been
disposed of pursuant to such effective Registration Statement, (ii) they have
been distributed to the public pursuant to Rule 144 (or any successor provisions
then in effect) under the Securities Act, (iii) they have been sold to any
Person to whom the rights under this Agreement are not assigned in accordance
with this Agreement or (iv) they are freely tradeable by the holder thereof
under applicable securities laws, with no volume limitations pursuant Rule 144,
and the Company has delivered certificates for such Registrable Securities to
the Holder thereof without any restrictive legend (but only if such Holder has
surrendered its certificates containing restrictive legends within 30 days of
the Company’s request for such certificates) and the Company shall not have
imposed any stop-order or other restriction on the resale thereof; provided,
however, that for purposes of Article IV and the definition of “Effectiveness
Period” (and only for such purposes), Common Shares, if any, held by Diamondback
and its affiliates upon conversion of the Preferred Shares shall remain
“Registrable Securities” for five (5) years after the date of such conversion.
     2.3 Holders of Registrable Securities. A Person is deemed to be a holder of
Registrable Securities whenever such Person is the record or beneficial owner of
Registrable Securities. If the Company receives conflicting instructions,
notices or elections from two or more Persons with respect to the same
Registrable Securities, the Company may act upon the basis of the instructions,
notice or election received from the record owner of such Registrable
Securities.
ARTICLE III
SHELF REGISTRATION STATEMENT
     3.1 Shelf Registration Statement. As soon as reasonably practicable after
the Effective Date, the Company shall file with the Commission a shelf
registration statement pursuant to Rule 415 of the Securities Act (the “Shelf
Registration Statement”) on Form S-3 (or any successor form thereto), with
respect to the resale, from time to time, of all of the Registrable Securities
issued or issuable to the Holders.
     3.2 Effective Shelf Registration Statement; Subsequent Shelf Registration
Statement.
          (a) The Company shall use its reasonable best efforts to cause the
Shelf Registration Statement to become effective as promptly as practicable (but
in any event not later than one hundred twenty (120) days after the Effective
Date), and shall use its reasonable best efforts to keep the Shelf Registration
Statement continuously effective under the Securities Act,

-5-



--------------------------------------------------------------------------------



 



subject to the provisions of Section 3.5 and Section 6.3, until the later of
(i) the date on which all Registrable Securities have been sold, (ii) the date
on which the Commission requires that the Shelf Registration Statement be taken
down or (iii) the date on which there are no longer any Registrable Securities
(the “Shelf Effectiveness Period”). Notwithstanding the foregoing, the Company
shall have the right, in its sole discretion, to keep the Shelf Registration
Statement effective for such longer period as it deems appropriate. The Company
shall be deemed not to have used its reasonable best efforts to keep the Shelf
Registration Statement effective during the Shelf Effectiveness Period if it
voluntarily takes any action that would result in the Holders of Registrable
Securities covered thereby not being able to offer and sell such Registrable
Securities pursuant to such effective Shelf Registration Statement during the
Shelf Effectiveness Period, unless such action is required by applicable law or
such action is allowed pursuant to Section 3.5.
          (b) In the event that the Shelf Registration Statement is terminated,
withdrawn or otherwise unavailable for the sale of any then remaining
Registrable Securities as contemplated herein, the Company shall, as soon as
reasonably practicable, and in any event not later than thirty (30) days after
the date on which the Shelf Registration Statement is no longer effective, file
with the Commission a subsequent shelf registration statement pursuant to
Rule 415 of the Securities Act (such Registration Statement, and any other
subsequent Registration Statement required to be filed pursuant to this
Section 3.2, a “Subsequent Shelf Registration Statement”) on Form S-3 (or any
successor form thereto), with respect to the resale, from time to time, of all
of the remaining Registrable Securities issued or issuable to the Holders and
shall use its reasonable best efforts to keep such Subsequent Shelf Registration
Statement effective on the terms and subject to the conditions set forth in this
Section 3.2. The Company shall be obligated to file additional Subsequent Shelf
Registration Statements, in each case on the terms and subject to the conditions
set forth in this Section 3.2, in the event that any Subsequent Shelf
Registration Statement is terminated, withdrawn or otherwise unavailable for the
sale of any then remaining Registrable Securities as contemplated herein.
     3.3 Expenses. The Company shall pay all Registration Expenses in connection
with a Shelf Registration Statement and any Subsequent Shelf Registration
Statement, whether or not such Shelf Registration Statement or Subsequent Shelf
Registration Statement becomes effective.
     3.4 Selection of Underwriters. At the election of a Designated Holder or
Designated Holders who individually or collectively (as applicable) hold more
than 50% of all outstanding Common Shares that are Registrable Securities at
such time, any distribution of Common Shares that are Registrable Securities
under the Shelf Registration Statement may be in the form of an underwritten
offering. The Designated Holders engaging in any such underwritten offering
holding a majority of the Common Shares that are Registrable Securities subject
to the underwritten offering shall select and obtain an Approved Underwriter;
provided, however, that the Approved Underwriter shall, in any case, also be
approved by the Company (which approval shall not be unreasonably delayed or
withheld).
     3.5 Delay Rights. Notwithstanding anything to the contrary set forth
herein, the Company shall have the right to postpone the filing of a Shelf
Registration Statement (or any Subsequent Shelf Registration Statement, as
applicable) and to suspend the use of any such Shelf Registration Statement (or
any Subsequent Shelf Registration Statement, as applicable) for a

-6-



--------------------------------------------------------------------------------



 



reasonable period of time (not exceeding sixty (60) days) if the Company
furnishes to the Designated Holders a certificate signed by the Chairman of the
Board or the President of the Company stating that the Company has determined in
good faith that filing such Shelf Registration Statement (or any Subsequent
Shelf Registration Statement, as applicable) or the use of such Shelf
Registration Statement (or any Subsequent Shelf Registration Statement, as
applicable), as the case may be, at such time would materially adversely affect
a material financing, acquisition, disposition of assets or stock, merger or
other comparable transaction or would require the Company to make public
disclosure of information, the public disclosure of which would have a material
adverse effect on the Company (a “Valid Business Reason”). The Company shall
give written notice of its determination to postpone or suspend the use of a
Shelf Registration Statement (or any Subsequent Shelf Registration Statement, as
applicable) and of the fact that the Valid Business Reason for such postponement
or suspension no longer exists, in each case, promptly after the occurrence
thereof. Notwithstanding anything to the contrary contained herein, the Company
may not postpone or withdraw a filing or otherwise suspend the use of a Shelf
Registration Statement (or any Subsequent Shelf Registration Statement, as
applicable) due to a Valid Business Reason under this Section 3.5 more than two
(2) times in any twelve (12) month period.
     3.6 Restrictions on Public Sale by Holders of Registrable Securities. Each
Holder who is included in the Shelf Registration Statement agrees not to effect
any public sale or distribution of the Registrable Securities during the 30
calendar day period beginning on the date of a prospectus supplement filed with
the Commission with respect to the pricing of an underwritten offering by the
Company, or other prospectus (including any Free Writing Prospectus) containing
the terms of the pricing of such underwritten offering; provided, however, that
(a) the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters on
the officers or directors or any other stockholder of the Company on whom a
restriction is imposed, (b) the managing underwriter(s) shall have made such
request to each Holder in writing with reasonable prior notice, (c) the period
for which the Company is required to keep such registration continuously
effective shall be increased by a period equal to such holdback period and
(d) the restriction shall only apply to the class of security covered by such
underwritten offering.
ARTICLE IV
DEMAND REGISTRATION
     4.1 Request for Demand Registration. Subject to Section 4.2, at any time
commencing after the Effective Date, Diamondback, its successors or permitted
assigns (an “Initiating Holder”) may request in writing that the Company
register, and the Company shall use its reasonable best efforts to register,
under the Securities Act (other than pursuant to a Registration Statement on
Form S-4 or S-8 or any successor thereto) (a “Demand Registration”), the number
of Common Shares that are Registrable Securities stated in such request. The
Initiating Holders will not be entitled to require the Company to effect more
than a total of three (3) Demand Registrations. The request for a Demand
Registration by the Initiating Holders shall state the intended method of
disposition thereof.

-7-



--------------------------------------------------------------------------------



 



     4.2 Minimum Number of Registrable Securities. Notwithstanding the
provisions of Section 4.1, the Company may elect not to effect a Demand
Registration if the amount of the estimated offering price of the Common Shares
that are Registrable Securities stated in the Demand Registration is less than
$20.0 million.
     4.3 Incidental or “Piggy-Back” Rights with Respect to a Demand
Registration. Each of the Designated Holders (other than the Initiating Holders)
may offer its or his Common Shares that are Registrable Securities under a
Demand Registration pursuant to this Section 4.3. Within ten (10) Business Days
after the receipt of a request for a Demand Registration from an Initiating
Holder, the Company shall (i) give written notice thereof to all of the
Designated Holders (other than the Initiating Holders) (provided, that each of
such Designated Holders shall keep all information relating to such Demand
Registration in confidence and shall not make use of, disseminate or in any way
disclose any such information except to its officers, directors, employees,
consultants or advisors who agree in writing to keep all such information in
confidence and not to make use of, disseminate or in any way disclose any such
information) and (ii) include in such registration all of the Common Shares that
are Registrable Securities held by such Designated Holders from whom the Company
has received a written request for inclusion therein within ten (10) Business
Days of the receipt by such Designated Holders of such written notice referred
to in clause (i) above. Each such request by such Designated Holders shall
specify the number of Common Shares that are Registrable Securities proposed to
be registered. The failure of any such Designated Holder to respond within such
10-Business Day period referred to in clause (ii) above shall be deemed to be a
waiver of such Designated Holder’s rights under this Article IV with respect to
such Demand Registration. Any such Designated Holder may waive its rights under
this Article IV prior to the expiration of such 10-Business Day period by giving
written notice to the Company, with a copy to the Initiating Holders.
     4.4 Effective Demand Registration. The Company shall use its reasonable
best efforts to cause any such Demand Registration to become effective as
promptly as practicable, but in any event not later than one hundred and twenty
(120) days after it receives a request under Section 4.1 hereof. A registration
shall not constitute a Demand Registration until it has become effective and
remains continuously effective for the lesser of (i) the period during which all
Common Shares that are Registrable Securities registered in the Demand
Registration are sold or otherwise disposed of and (ii) one hundred eighty
(180) days; provided, however, that a registration shall not constitute a Demand
Registration if after such Demand Registration has become effective, such
registration or the related offer, sale or distribution of Common Shares that
are Registrable Securities thereunder is interfered with by any stop order,
injunction or other order or requirement of the Commission or other governmental
agency or court for any reason not attributable to the Initiating Holders and
such interference is not thereafter eliminated.
     4.5 Expenses. The Company shall pay all Registration Expenses in connection
with a Demand Registration, whether or not such Demand Registration becomes
effective.
     4.6 Delay Rights. Notwithstanding anything to the contrary set forth
herein, the Company shall have the right to postpone the filing of a
Registration Statement and to suspend the use of any such Registration Statement
for a reasonable period of time (not exceeding sixty (60) days) if the Company
furnishes to the Designated Holders a certificate signed by the Chairman of the
Board or the President of the Company stating a Valid Business Reason. The

-8-



--------------------------------------------------------------------------------



 



Company shall give written notice of its determination to postpone or suspend
the use of a Registration Statement and of the fact that the Valid Business
Reason for such postponement or suspension no longer exists, in each case,
promptly after the occurrence thereof. Notwithstanding anything to the contrary
contained herein, the Company may not postpone or withdraw a filing due to a
Valid Business Reason under this Section 4.1 more than two (2) times in any
twelve (12) month period. In addition, the Company shall not be required to file
any Registration Statement pursuant to this Article IV within ninety (90) days
after the effective date of any other Registration Statement of the Company if
the other Registration Statement was not for the account of the Initiating
Holders but the Initiating Holders had the opportunity to include all of the
Registrable Securities they requested to include in such registration pursuant
to Article V. The request for a Demand Registration by the Initiating Holders
shall state the number of Common Shares that are Registrable Securities proposed
to be sold and the intended method of disposition thereof.
ARTICLE V
INCIDENTAL OR “PIGGY-BACK” REGISTRATION
     5.1 Request for Incidental Registration. At any time commencing after the
date hereof, but prior to the day that there are no longer Registrable
Securities, if the Company proposes to file a Registration Statement with
respect to an offering of Common Stock, Series A Preferred Stock or Second Lien
Notes by the Company for its own account (other than a Registration Statement on
Form S-4 or S-8 or any successor thereto), then the Company shall give written
notice of such proposed filing to each of the Designated Holders at least twenty
(20) days before the anticipated filing date, and such notice shall describe the
proposed registration and distribution and offer such Designated Holders the
opportunity to register the number or amount of Registrable Securities of the
same class to be registered by the Company as each such Designated Holder may
request (an “Incidental Registration”); provided, that each Designated Holder
shall keep all information relating to such offering in confidence and shall not
make use of, disseminate or in any way disclose any such information. The
Company, subject to the remaining provisions of this Section 5.1, shall use its
reasonable best efforts (within twenty (20) days of the notice by the Designated
Holders provided for below in this sentence) to cause the managing underwriter
or underwriters in the case of a proposed underwritten offering (the “Company
Underwriter”) to permit each of the Designated Holders that have requested the
Company in writing within ten (10) Business Days of the giving of the notice by
the Company to participate in the Incidental Registration to include its, his or
her applicable Registrable Securities in such offering on the same terms and
conditions as the securities of the Company included therein. In connection with
any Incidental Registration under this Section 5.1 involving an underwritten
offering, the Company shall not be required to include any applicable
Registrable Securities in such underwritten offering unless the Designated
Holders thereof accept the terms of the underwritten offering as agreed upon
between the Company and the Company Underwriter. If the Company Underwriter
advises the Company and the Designated Holders in writing that in its opinion
the number or amount, as applicable, of applicable Registrable Securities
proposed to be sold in any registration under this Article V and any other
securities of the Company requested or proposed to be included in such
registration exceeds the number that can be sold in such registration without
(A) creating a substantial risk that the proceeds or price per share that will
be derived from such registration will be materially reduced or that the

-9-



--------------------------------------------------------------------------------



 



number or amount, as applicable, of applicable Registrable Securities to be
registered is too large a number to be reasonably sold, or (B) materially and
adversely affecting such registration in any other respect, then the Company
shall be required to include in such Incidental Registration, the aggregate
number or amount, as applicable, of applicable Registrable Securities that the
Company Underwriter believes may be sold without creating such substantial risk
or causing such material adverse effect on the following basis: first, all of
the securities to be offered for the account of the Company, second, all of the
registrable securities (if any) requested to be included in such registration by
any stockholders of the Company (other than the Designated Holders) that,
pursuant to any contractual right existing as of the Effective Date granted by
the Company, have the right to request such registrable securities to be
included in such registration, and third, the applicable Registrable Securities
requested to be included in such registration by the Designated Holders pursuant
to this Article V; provided, that the Company shall not be obligated to include
applicable Registrable Securities in any such Registration Statement to the
extent such inclusion would violate the provisions of any contractual right
existing as of the Effective Date by the Company to any other Person.
     5.2 Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under Section 5.1 prior
to the effectiveness of such registration whether or not any Designated Holder
has elected to include applicable Registrable Securities in such registration.
     5.3 Expenses. The Company shall bear all Registration Expenses in
connection with any Incidental Registration pursuant to this Article V, whether
or not such Incidental Registration becomes effective.
ARTICLE VI
REGISTRATION PROCEDURES
     6.1 Obligations of the Company. Whenever the Company has an obligation to
register Registrable Securities pursuant to Article III, Article IV or Article V
of this Agreement, the Company shall cause each applicable Registration
Statement to be filed with the Commission within the time period specified in
Article III, V or V, as applicable, and use its reasonable best efforts to
effect the registration and sale of such Registrable Securities in accordance
with the intended method of distribution thereof as quickly as practicable (in
each case within the time period specified in Article III, IV or V, as
applicable) and in connection with any such request, the Company shall, as
expeditiously as possible:
          (a) prepare and file with the Commission within the time period
specified in Article III, V or V, as applicable, a Registration Statement on any
form for which the Company then qualifies (except in the case of any Shelf
Registration Statement, which shall be on Form S-3 (or any successor form
thereto)) or that counsel for the Company shall deem appropriate and which form
shall be available for the sale of such Registrable Securities in accordance
with the intended method of distribution thereof, use all reasonable best
efforts to cause such Registration Statement to become effective within the time
period specified in Article III, IV or V, as applicable and use all reasonable
best efforts to cause such Registration Statement to remain continuously
effective for the time period specified in Article III, IV or V, as applicable;

-10-



--------------------------------------------------------------------------------



 



          (b) before filing a Registration Statement or prospectus or any
amendments or supplements thereto, the Company shall provide Holders’ Counsel
with an adequate and appropriate opportunity to review and comment on such
Registration Statement and each prospectus included therein (and each amendment
or supplement thereto) to be filed with the Commission, subject to such
documents being under the Company’s control, and (y) the Company shall notify
the Holders’ Counsel and each seller of Registrable Securities of any stop order
issued or threatened by the Commission and use all reasonable efforts to prevent
the entry of such stop order or to promptly remove it if entered;
          (c) provide any Holder or underwriter participating in the
registration and any attorney, accountant or other representative or agent
retained by any such Holder or underwriter (each an “Inspector” and,
collectively, the “Inspectors”) the opportunity to participate (including
without limitation reviewing and commenting on the relevant filing materials and
attending all related meetings) in the preparation of such Registration
Statement, each prospectus included therein or filed with the Commission and
each amendment or supplement thereto;
          (d) (i) prepare and file with the Commission such amendments and
supplements (including post-effective amendments) to such Registration Statement
and the prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective for the period specified in such
Article, or if not so specified, the lesser of (x) one hundred eighty (180) days
and (y) such shorter period which will terminate when all Registrable Securities
covered by such Registration Statement have been sold thereunder and shall
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such Registration Statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such Registration Statement, (ii) if applicable, file any Registration
Statements pursuant to Rule 462(b) under the Securities Act, (iii) cause the
related prospectus to be supplemented by any required prospectus supplement, and
as so supplemented to be filed under Rule 424 (or any similar provisions then in
force) promulgated under the Securities Act, (iv) comply with the provisions of
the Securities Act and the Exchange Act with respect to the disposition of all
securities covered by such Registration Statement during such periods in
accordance with the intended methods of disposition by the sellers thereof set
forth in the Registration Statement as so amended or in such prospectus and
(v) if requested by the Initiating Holders, request acceleration of
effectiveness of the Registration Statement from the Commission and any
post-effective amendments thereto (provided that at the time of such request the
Company does not in good faith believe that it is necessary to amend further the
Registration Statement in order to comply with the provisions of this paragraph;
          (e) furnish, as promptly as practicable, to each seller of Registrable
Securities and each Inspector, prior to filing a Registration Statement and any
supplement or amendment, at least one copy of such Registration Statement or any
supplement or amendment as is proposed to be filed, and thereafter such number
of copies of such Registration Statement, each amendment and supplement thereto
(in each case including all exhibits thereto), the prospectus included in such
Registration Statement (including each preliminary prospectus) and any
prospectus filed under Rule 424 under the Securities Act as each such seller may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such seller;

-11-



--------------------------------------------------------------------------------



 



          (f) register or qualify (or obtain an exemption from registration or
qualification of) such Registrable Securities under such other securities or
“blue sky” laws of such jurisdictions as any seller of Registrable Securities
may reasonably request, and continue such registration or qualification in
effect in such jurisdiction for as long as permissible pursuant to the laws of
such jurisdiction, or for as long as any such seller reasonably requests or
until all of such Registrable Securities are sold, whichever is shortest, and do
any and all other acts and things which may be reasonably necessary or advisable
to enable any such seller to consummate the disposition in such jurisdictions of
the Registrable Securities owned by such seller; provided, however, that the
Company shall not be required to (x) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 6.1(f), (y) subject itself to taxation in any such jurisdiction or
(z) consent to general service of process in any such jurisdiction;
          (g) notify each seller of Registrable Securities: (i) when a
prospectus, any prospectus supplement, a Registration Statement or a
post-effective amendment to a Registration Statement has been filed with the
Commission, and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective; (ii) when the Commission notifies
the Company whether there will be a “review” of such Registration Statement;
(iii) of any request by the Commission or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or related prospectus or for additional information; (iv) of the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of a Registration Statement or the initiation
or threatening of any proceedings for that purpose; (v) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceedings for such
purpose (and, in the case of any initiation of a proceeding or any threat
described in clauses (iv) or (v) of this paragraph, the Company will use its
reasonable best efforts to prevent the issuance or obtain the withdrawal, as
applicable, of any such stop order or notification); (vi) of the existence of
any fact or happening of any event of that the Company has Knowledge which makes
any statement of a material fact in such Registration Statement or related
prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue or which would require the making of any changes in the
Registration Statement or prospectus in order that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
such prospectus, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vii) determination by counsel of the Company that a
post-effective amendment to a Registration Statement is advisable;
          (h) upon the occurrence of any event contemplated by
Section 6.1(g)(v), as promptly as practicable (and in any event not later than
ten (10) days following notice of such event), prepare a supplement or amendment
to such Registration Statement or related prospectus and furnish to each seller
of Registrable Securities a reasonable number of copies of such supplement to or
amendment of such Registration Statement or prospectus as may be necessary so
that, as thereafter delivered to the purchasers of such Registrable Securities,
in the case of the

-12-



--------------------------------------------------------------------------------



 



Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
such prospectus, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading;
          (i) enter into and perform customary agreements (including an
underwriting agreement in customary form with the Approved Underwriter or
Company Underwriter, if any, selected as provided in Articles III or V, as the
case may be) and take such other actions as are prudent and reasonably required
in order to expedite or facilitate the disposition of such Registrable
Securities, including causing its officers to participate in no more than a
total of three (3) “road shows” related to underwritten offerings pursuant to
this Agreement and other information meetings organized by the Approved
Underwriter or Company Underwriter, if applicable;
          (j) make available at reasonable times for inspection by any seller of
Registrable Securities, any managing underwriter participating in any
disposition of such Registrable Securities pursuant to a Registration Statement,
Holders’ Counsel and any Inspector, all financial and other records, pertinent
corporate documents and properties of the Company and its subsidiaries
(collectively, the “Records”) as shall be reasonably necessary to enable them to
exercise their due diligence responsibility, and cause the Company’s and its
subsidiaries’ officers, directors and employees, and the independent public
accountants of the Company, to supply all information reasonably requested by
any such Inspector in connection with such Registration Statement.
Notwithstanding the foregoing, Records and other information that the Company
determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors or used for
any purpose other than as necessary or appropriate for the purpose of such
inspection (and the Inspectors shall confirm their agreement in writing in
advance to the Company if the Company shall so request) unless (x) the
disclosure of such Records is necessary, in the Company’s judgment, to avoid or
correct a misstatement or omission in the Registration Statement, (y) the
release of such Records is required by applicable law or ordered pursuant to a
subpoena or other order from a court of competent jurisdiction after exhaustion
of all appeals therefrom (the expense of any such appeals to be borne by the
Company) or (z) the information in such Records was known to the Inspectors on a
non-confidential basis prior to its disclosure by the Company or has been made
generally available to the public. Each seller of Registrable Securities agrees
that it shall, upon learning that disclosure of such Records is sought in a
court of competent jurisdiction, unless prohibited by applicable law or a court
of competent jurisdiction, give notice to the Company and allow the Company, at
the Company’s expense, to undertake appropriate action to prevent disclosure of
the Records deemed confidential;
          (k) if such sale is pursuant to an underwritten offering, obtain
“comfort” letters dated the effective date of the Registration Statement and the
date of the closing under the underwriting agreement from the Company’s
independent public accountants in customary form reasonably acceptable to the
participating Designated Holders and covering such matters of the type
customarily covered by “comfort” letters as Holders’ Counsel or the managing
underwriter reasonably requests;

-13-



--------------------------------------------------------------------------------



 



          (l) furnish, at the request of any seller of Registrable Securities on
the date such securities are delivered to the underwriters for sale pursuant to
such registration or, if such securities are not being sold through
underwriters, on the date the Registration Statement with respect to such
securities becomes effective, an opinion and negative assurance letter, in a
form reasonably acceptable to the participating Designated Holders, each dated
such date, of counsel representing the Company for the purposes of such
registration, addressed to the underwriters, if any, and to the seller making
such request, covering such legal matters with respect to the registration in
respect of which such opinion and letter is being given as the underwriters, if
any, and such seller may reasonably request and are customarily included in such
opinions and letters;
          (m) comply with all applicable rules and regulations of the
Commission, and make generally available to its security holders, as soon as
reasonably practicable but no later than fifteen (15) months after the effective
date of the Registration Statement, an earnings statement covering a period of
twelve (12) months beginning after the effective date of the Registration
Statement, in a manner which satisfies the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;
          (n) provide a transfer agent and registrar for all Registrable
Securities registered pursuant to this Agreement and a CUSIP number for all such
Registrable Securities, in each case no later than the effective date of the
relevant registration;
          (o) cause all Common Shares that are Registrable Securities to be
listed on the Nasdaq Global Select Market and such other securities exchange or
automated quotation system on which similar securities issued by the Company are
then listed or traded;
          (p) keep Holders’ Counsel advised in writing as to the initiation and
progress of any registration under Article III, Article IV or Article V
hereunder; provided, that the Company shall promptly provide Holders’ Counsel
with all correspondence with the Commission in connection with any Registration
Statement filed hereunder to the extent that such Registration Statement has not
been declared effective on or prior to the date required hereunder;
          (q) provide reasonable cooperation to each seller of Registrable
Securities and each underwriter participating in the disposition of such
Registrable Securities and their respective counsel in connection with any
filings required to be made with the NASD;
          (r) cause the indenture relating to the Second Lien Notes to be
qualified under the Trust Indenture Act of 1939, as amended, in a timely manner
and containing such changes, if any, as shall be necessary for such
qualification, and in the event that such qualification would require the
appointment of a new trustee under such indenture, appoint a new trustee
thereunder pursuant to the applicable provisions of such indenture; and
          (s) take all other steps reasonably necessary to effect the
registration of the Registrable Securities contemplated hereby.
     6.2 Seller Information. The Company may require each seller of Registrable
Securities as to which any registration is being effected to furnish, and such
seller shall furnish,

-14-



--------------------------------------------------------------------------------



 



to the Company such information regarding the distribution of such securities as
the Company may from time to time reasonably request in writing. The furnishing
of such information shall be a condition to the inclusion of the seller’s shares
in such registration.
     6.3 Notice to Discontinue. Each Holder whose Registrable Securities are
covered by a Registration Statement filed pursuant to this Agreement agrees
that, upon receipt of any notice from the Company of the happening of any event
of the kind described in Section 6.1(g)(v), such Holder shall forthwith
discontinue disposition of Registrable Securities pursuant to the Registration
Statement covering such Registrable Securities until such Holder’s receipt of
the copies of the supplemented or amended prospectus contemplated by
Section 6.1(h) or until it is advised in writing by the Company that the use of
the prospectus may be resumed and has received copies of any additional or
supplemental filings that are incorporated by reference into the prospectus,
and, if so directed by the Company, such Holder shall deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the prospectus covering such Registrable Securities
which is current at the time of receipt of such notice. If the Company shall
give any such notice, the Company shall extend the period during which such
Registration Statement shall be maintained effective pursuant to this Agreement
(including, without limitation, the period referred to in Section 6.1(d)) by the
number of days during the period from and including the date of the giving of
such notice pursuant to Section 6.1(g)(v) to and including the date when sellers
of such Registrable Securities under such Registration Statement shall have
received the copies of the supplemented or amended prospectus contemplated by,
and meeting the requirements of, Section 6.1(h).
     6.4 Registration Expenses. The Company shall pay all expenses arising from
or incident to its performance of, or compliance with, this Agreement,
including, without limitation, (i) Commission, Nasdaq Global Select Market and
other stock exchange and automated quotation system and NASD registration and
filing fees, (ii) all fees and expenses incurred in complying with securities or
“blue sky” laws (including reasonable fees, charges and disbursements of counsel
to any underwriter incurred in connection with “blue sky” qualifications of the
Registrable Securities as may be set forth in any underwriting agreement),
(iii) all printing (including printing certificates and printing of
prospectuses), messenger, delivery and telephone expenses, (iv) the fees,
charges and expenses of counsel to the Company and of its independent public
accountants and any other accounting fees, charges and expenses incurred by the
Company (including, without limitation, any expenses arising from any “cold
comfort” letters or any special audits incident to or required by any
registration or qualification) and any reasonable legal fees, charges and
expenses of Holders’ Counsel, (v) all internal expenses of the Company
(including without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expenses of any annual
audit and the fees and expenses of any person, including special experts,
retained by the Company, (vi) expenses of the Company incurred in connection
with any road show and (vii) the fees and disbursements of underwriters
(excluding discounts and commissions). All of the expenses described in the
preceding sentence of this Section 6.4 are referred to herein as “Registration
Expenses.” The Holders of Registrable Securities sold pursuant to a Registration
Statement shall bear the expense of any broker’s commission or underwriter’s
discount or commission relating to registration and sale of such Holders’
Registrable Securities and, except as provided in clause (iv) above, shall bear
the fees and expenses of their own counsel.

-15-



--------------------------------------------------------------------------------



 



ARTICLE VII
INDEMNIFICATION; CONTRIBUTION
     7.1 Indemnification by the Company. The Company shall, without limitation
as to time, indemnify and hold harmless, to the fullest extent permitted by law,
each Holder, its general or limited partners, members, shareholders, managers,
directors, officers, accountants, attorneys, agents, Affiliates and each Person
who controls (within the meaning of Section 15 of the Securities Act) any of the
foregoing (and the general or limited partners, members, shareholders, managers,
directors, officers, accountants, attorneys and agents of such controlling
Persons), each underwriter, if any, and each Person who controls (within the
meaning of Section 15 of the Securities Act) such underwriter (each such
indemnified Person, a “Company Indemnified Party” and, collectively, the
“Company Indemnified Parties”), from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, costs of preparation
and reasonable attorneys’ fees, charges, disbursements or expenses incurred by
such Company Indemnified Party in connection with any investigation or
proceeding), expenses, judgments, fines, penalties, charges and amounts paid in
settlement (each, a “Liability” and collectively, “Liabilities”), as incurred,
to which such Company Indemnified Party may become subject under the Securities
Act, the Exchange Act, any other federal, state or foreign law or any rule or
regulation promulgated thereunder or any common law or otherwise, insofar as
such Liabilities (or action or proceeding, whether commenced or threatened, in
respect thereof) are resulting from or arising out of or based upon (i) any
untrue, or allegedly untrue, statement of a material fact contained in any
Registration Statement, prospectus or preliminary, final or summary prospectus,
Issuer Free Writing Prospectus, or notification or application (as amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) or other document incident to any such registration, qualification, or
compliance or document incorporated by reference into any of the foregoing, or
(ii) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances under which such statements were made, or
(iii) any violation by the Company of the Securities Act or any rule or
regulation thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration,
qualification, or compliance, and will reimburse each such Company Indemnified
Party, for any legal and any other expenses reasonably incurred in connection
with investigating and defending or settling any such Liability, except insofar
as such Liability arises out of or is based upon any untrue statement or alleged
untrue statement or omission or alleged omission contained in such Registration
Statement, preliminary prospectus, final prospectus, Issuer Free Writing
Prospectus, notification or application or incorporated document in reliance and
in conformity with information concerning such Holder furnished to the Company
by such Holder in writing specifically for use therein. The indemnity obligation
set forth in this Section 7.1 shall remain in full force and effect regardless
of any investigation made by or on behalf of any Company Indemnified Party and
shall survive the transfer of Registrable Securities by such Company Indemnified
Parties. It is agreed that the indemnity agreement contained in this Section 7.1
shall not apply to amounts paid in settlement of any such Liability if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably delayed or withheld).

-16-



--------------------------------------------------------------------------------



 



     7.2 Indemnification by Holders. In connection with any Registration
Statement in which a Holder is participating pursuant to Article III, Article IV
or Article V hereof, each such Holder shall promptly furnish to the Company such
information with respect to such Holder as the Company may reasonably request or
as may be required by law for use in connection with any such Registration
Statement or prospectus. Each Holder agrees, severally and not jointly, to
indemnify and hold harmless the Company, its directors, officers, Affiliates,
any underwriter retained by the Company and each Person who controls the Company
or such underwriter (within the meaning of Section 15 of the Securities Act)
(collectively, the “Holder Indemnified Parties”) from and against all
Liabilities arising out of or based on any untrue statement of a material fact
contained in any such Registration Statement or prospectus, or any omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse the Holder Indemnified
Parties to the same extent as the foregoing indemnity from the Company to the
Company Indemnified Parties set forth in Section 7.1 (subject to any exceptions
set forth in that indemnity, any proviso to this sentence and applicable law),
but only to the extent, that such untrue statement or alleged untrue statement
or omission or alleged omission was made in reliance upon and in conformity with
information furnished to the Company in writing by such Holder specifically for
use in such Registration Statement or preliminary, final or summary prospectus
or amendment or supplement, or a document incorporated by reference into any of
the foregoing; provided, however, that the obligations of such Holder hereunder
shall not apply to amounts paid in settlement of any such claims, losses,
damages, or liabilities (or actions in respect thereof) if such settlement is
effected without the consent of such Holder (which consent shall not be
unreasonably delayed or withheld); and provided, further, that the total amount
to be indemnified by such Holder pursuant to this Section 7.2 shall be limited
to the net proceeds (after deducting the underwriters’ discounts and
commissions) received by such Holder from the sale of Registrable Securities in
the offering to which the Registration Statement or prospectus relates.
     7.3 Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder (the “Indemnified Party”) agrees to give prompt
written notice to the party from which such indemnity is sought (the
“Indemnifying Party”) after the receipt by the Indemnified Party of any written
notice of the commencement of any action, suit, proceeding or investigation or
threat thereof made in writing for which the Indemnified Party intends to claim
indemnification or contribution pursuant to this Agreement; provided, however,
that the delay or failure to so notify the Indemnifying Party shall not relieve
the Indemnifying Party of any obligation or Liability that it may have to the
Indemnified Party hereunder (except to the extent that the Indemnifying Party is
materially prejudiced or otherwise forfeits substantive rights or defenses by
reason of such failure). If notice of commencement of any such action is given
to the Indemnifying Party as above provided, the Indemnifying Party shall be
entitled, unless in the Indemnified Party’s reasonable judgment a conflict of
interest between such Indemnified and Indemnifying Parties may exist in respect
of such claim, to participate in and, to the extent it may wish, jointly with
any other Indemnifying Party similarly notified, to assume the defense of such
action at its own expense, with counsel reasonably satisfactory to such
Indemnified Party. The Indemnified Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be paid by the Indemnified Party unless
(i) the Indemnifying Party agrees to pay the same, (ii) the Indemnifying Party
fails to assume the defense of such action with counsel reasonably satisfactory
to the Indemnified Party or (iii) the named parties to any such action
(including any impleaded parties) include both the

-17-



--------------------------------------------------------------------------------



 



Indemnifying Party and the Indemnified Party and the Indemnified Party has been
advised by such counsel that either (x) representation of such Indemnified Party
and the Indemnifying Party by the same counsel would be inappropriate under
applicable standards of professional conduct or (y) there may be one or more
legal defenses available to the Indemnified Party which are different from or
additional to those available to the Indemnifying Party. In any of such cases,
the Indemnifying Party shall not have the right to assume the defense of such
action on behalf of such Indemnified Party, it being understood, however, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys (in addition to any local counsel) for all
Indemnified Parties. No Indemnifying Party shall be liable for any settlement
entered into without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. No Indemnifying Party shall,
without the consent of such Indemnified Party, effect any settlement of any
pending or threatened proceeding in respect of which such Indemnified Party is a
party and indemnity has been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release, in form and substance
reasonably satisfactory to the Indemnified Party, of such Indemnified Party from
all liability for claims that are the subject matter of such proceeding.
     7.4 Contribution.
          (a) If the indemnification provided for in this Article VII from the
Indemnifying Party is unavailable to an Indemnified Party hereunder in respect
of any Liabilities referred to herein, then the Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Liabilities in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions which resulted in such Liabilities, as well as any other relevant
equitable considerations. The relative faults of such Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission; provided, that the total amount to be contributed by a Holder shall be
limited to the net proceeds (after deducting the underwriters’ discounts and
commissions) received by such Holder from the sale of Registrable Securities in
the offering.
          (b) The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 7.4 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in Section 7.4(a). No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
          (c) The obligations of the Company and the Holders under this
Article VII shall survive the completion of any offering of Registrable
Securities pursuant to a Registration Statement filed pursuant to the terms of
this Agreement and shall survive the termination of this Agreement.

-18-



--------------------------------------------------------------------------------



 



ARTICLE VIII
COVENANTS
     8.1 Rule 144. The Company shall file the reports required to be filed by it
under the Securities Act and the Exchange Act in a timely manner and, if at any
time the Company is not required to file such reports, it will, upon the request
of any Holder of Registrable Securities, make publicly available other
information so long as necessary to permit sales of their securities pursuant to
Rule 144 under the Securities Act, as such rule may be amended from time to
time. The Company covenants that it will take such further action as any Holder
of Registrable Securities may reasonably request (including providing any
information necessary to comply with Rule 144 under the Securities Act), all to
the extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144 under the Securities Act, as such rule
may be amended from time to time, or any similar rules or regulations hereafter
adopted by the Commission. The Company will provide a copy of this Agreement to
prospective purchasers of Registrable Securities identified to the Company by
the Holders upon request. Upon the request of any Holder of Registrable
Securities, the Company shall deliver to such Holder a written statement as to
whether it has complied with such requirements. Notwithstanding the foregoing,
nothing in this Section 8.1 shall be deemed to require the Company to register
any of its securities pursuant to the Exchange Act.
ARTICLE IX
MISCELLANEOUS
     9.1 Recapitalizations, Exchanges, etc. The provisions of this Agreement
shall apply to the full extent set forth herein with respect to (i) the Second
Lien Notes, (ii) the Preferred Shares, (iii) the Common Shares, and (iv) any and
all securities of the Company or any successor or assign of the Company (whether
by merger, consolidation, sale of assets or otherwise) which may be issued in
respect of, in conversion of, in exchange for or in substitution of, the Second
Lien Notes, the Preferred Shares or the Common Shares. The Company shall cause
any successor or assign (whether by merger, consolidation, sale of assets or
otherwise) to enter into a new registration rights agreement with the Designated
Holders on terms substantially the same as this Agreement as a condition of any
such transaction.
     9.2 No Inconsistent Agreements. Except as set forth on Schedule 9.2, the
Company represents and warrants that it has not granted to any Person the right
to request or require the Company to register any securities issued by the
Company, other than the rights granted to the Holders herein.
     9.3 Remedies. The Holders, in addition to being entitled to exercise all
rights granted under this Agreement or by law, including recovery of damages,
shall be entitled to specific performance of their rights under this Agreement.
The Company agrees that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by it of the provisions of this
Agreement and hereby agrees to waive in any action for specific performance the
defense that a remedy at law would be adequate.

-19-



--------------------------------------------------------------------------------



 



     9.4 Notices. All notices, requests and other communications hereunder must
be in writing and will be deemed to have been duly given only if delivered
personally or by facsimile transmission or mailed (first class postage prepaid)
to the parties at the following addresses or facsimile numbers:
If to the Holder Representative:
Diamondback Holdings, LLC
c/o Wexford Capital LLC
411 West Putnam Avenue
Greenwich, Connecticut
Facsimile: 203-862-7374
Attn: Paul Jacobi
with a copy (which shall not constitute notice) to:
Wexford Capital LLC
411 West Putnam Avenue
Greenwich, Connecticut
Facsimile: 203-862-7312
Attn: Arthur Amron
If to the Designated Holders:
as specified on the signature page hereto
with a copy (which shall not constitute notice) to:
Akin Gump Strauss Hauer & Feld LLP
1700 Pacific Ave., Suite 4100
Dallas, TX 75201
Facsimile: 214-969-4343
Attn: Seth R. Molay, P.C.
If to the Company, to:
1380 Rt. 286 East, Suite #121
Indiana, Pennsylvania 15701
Fax: 724-465-8907
Attn: David E. Wallace, Chief Executive Officer
with a copy (which shall not constitute notice) to:
Brett E. Braden
Vinson & Elkins LLP

-20-



--------------------------------------------------------------------------------



 



2300 First City Tower
1001 Fannin Street
Houston, Texas 77002
Fax: 713-615-5756
          All such notices, requests and other communications will (i) if
delivered personally to the address as provided in this Section, be deemed given
upon delivery, (ii) if delivered by facsimile transmission to the facsimile
number as provided in this Section, be deemed given upon receipt, and (iii) if
delivered by mail in the manner described above to the address as provided in
this Section, be deemed given upon receipt (in each case regardless of whether
such notice, request or other communication is received by any other person to
whom a copy of such notice, request or other communication is to be delivered
pursuant to this Section). Any party from time to time may change its address,
facsimile number or other information for the purpose of notices to that party
by giving notice specifying such change to the other parties hereto.
          Anything to the contrary notwithstanding, any notice or other
communication required to be given by the Company to any Designated Holder
pursuant to Section 4.3 or Section 5.1 hereof may be given to the Holder
Representative (in the manner set forth in this Section 9.4) in lieu of giving
such notice or other communication to such Designated Holder, and delivery of
any such notice or other communication to the Holder Representative shall be
deemed to be effective delivery thereof to the applicable Designated Holder;
provided, however, that for purposes of the ten (10) Business Day period
referred to in Sections 4.3 and 5.1 hereof, such notice or other communication
shall be deemed given based on the time and manner of delivery thereof provided
by the Holder Representative to such Designated Holder, which shall be no later
than fifteen (15) Business Days after the giving by the Company of the written
notice referred to in Section 4.3 or Section 5.1 to the Holder Representative.
     9.5 Successors and Assigns; Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the parties hereto as hereinafter provided. Subject to the provisions of
Section 9.16 hereof, the rights of the Designated Holders contained in this
Agreement shall be automatically transferred to any transferee to whom a
Designated Holder has transferred its Registrable Securities, provided, that
such transferee agrees to become a party to this Agreement and be fully bound
by, and subject to, all of the terms and conditions of this Agreement as though
an original party hereto pursuant to a written agreement to such effect (an
“Accession Agreement”); and, provided, further, that the transfer by Diamondback
or any successor Initiating Holder of a Demand Registration Right under
Section 4.1 shall not be automatic but, instead, must be specifically provided
for in connection with any specific transfer. Each Accession Agreement executed
by a transferee of Registrable Securities of a Designated Holder shall set forth
the address and facsimile number for such transferee for purposes of delivery of
all notices, requests and other communications to be delivered hereunder to such
transferee. Each Accession Agreement shall be delivered by the transferee of
Registrable Securities of a Designated Holder to the Holder Representative and
the Company concurrently with the consummation of the transfer of such
Registrable Securities. All of the obligations of the Company hereunder shall
survive any such transfer. Each Holder shall be a third party beneficiary to the
agreements made hereunder between the Company, on the one

-21-



--------------------------------------------------------------------------------



 



hand, and the Designated Holders, on the other hand, and shall have the right to
enforce such agreements directly to the extent that it deems such enforcement
necessary or advisable to protect its rights or the rights of the Holders
hereunder. Except for the Holders or as provided in Article VII, no Person other
than the parties hereto and their successors and permitted assigns are intended
to be a beneficiary of this Agreement.
     9.6 Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless specifically consented to in writing by (i) the Company and (ii) the
Designated Holders holding a majority of the Registrable Securities held by all
of the Designated Holders; provided, that if any such amendment, modification,
supplement, waiver, consent or departure would adversely affect the rights,
preferences or privileges of any Designated Holder disproportionately with
respect to the rights, preferences and privileges of the other Designated
Holders, such Designated Holder’s consent in writing shall be required.
     9.7 Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. The parties hereto confirm
that any facsimile copy of another party’s executed counterpart of this
Agreement (or its signature page thereof) will be deemed to be an executed
original thereof.
     9.8 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     9.9 Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware applicable to a
contract executed and performed in such State, without giving effect to the
conflicts of laws principles thereof. By its execution and delivery of this
Agreement, each of the parties hereto hereby irrevocably and unconditionally
agrees for itself that any legal action, suit or proceeding against it with
respect to any matter under or arising out of or in connection with this
Agreement or for recognition or enforcement of any judgment rendered in any such
action, suit or proceeding, may be brought in a United States District Court in
Delaware.
     9.10 Severability. If any one or more of the provisions contained herein,
or the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.
     9.11 Rules of Construction. Unless the context otherwise requires,
references to sections or subsections refer to sections or subsections of this
Agreement.
     9.12 Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and

-22-



--------------------------------------------------------------------------------



 



understanding of the parties hereto with respect to the subject matter contained
herein. There are no restrictions, promises, representations, warranties or
undertakings with respect to the subject matter contained herein, other than
those set forth or referred to herein. This Agreement supersedes all prior
agreements and understandings among the parties with respect to such subject
matter.
     9.13 Further Assurances. Each of the parties shall execute such documents
and perform such further acts (including, without limitation, obtaining any
consents, exemptions, authorizations or other actions by, or giving any notices
to, or making any filings with, any governmental authority or any other Person)
as may be reasonably required or desirable to carry out or to perform the
provisions of this Agreement.
     9.14 Other Agreements. Nothing contained in this Agreement shall be deemed
to be a waiver of, or release from, any obligations any party hereto may have
under, or any restrictions on the transfer of Registrable Securities or other
securities of the Company imposed by, any other agreement including, but not
limited to, the Charter Documents and the Asset Purchase Agreement.
     9.15 Termination. This Agreement and the obligations of the parties
hereunder shall terminate upon the end of the Effectiveness Period, except for
liabilities or obligations under Section 6.4, Article VII or Section 9.16, all
of which shall remain in effect in accordance with their terms.
     9.16 Holder Representative.
          (a) Each Designated Holder hereby irrevocably appoints Diamondback as
its representative and agent (together with any successor appointed pursuant to
the terms hereof, the “Holder Representative”) to receive all notices and other
communications to be given by the Company to such Designated Holder pursuant to
Section 4.3 or Section 5.1 hereof. In the event that the Holder Representative
receives any notice or other communication referred to in the immediately
preceding sentence, the Holder Representative shall give notice thereof to the
applicable Designated Holder as soon as reasonably practicable after such
receipt. Anything in this Section 9.16 or elsewhere in this Agreement to the
contrary notwithstanding, the Holder Representative shall not have any duty or
responsibility except those expressly set forth in the immediately two preceding
sentences of this Section 9.16(a), nor shall the Holder Representative have or
be deemed to have any fiduciary relationship with any Designated Holder or the
Company, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Holder Representative.
          (b) In connection with the discharge of its duties as set forth in
Section 9.16(a), the Holder Representative shall be entitled to rely on the
notice information for any Designated Holder that is set forth on such
Designated Holder’s signature page hereto or that is contained in an Accession
Agreement delivered to the Holder Representative pursuant to Section 9.5 hereof
(as applicable), or any other notice information for such Designated Holder
provided to the Holder Representative in compliance with Section 9.4 hereof. The
Holder Representative shall not be under any obligation to ascertain or inquire
as to the accuracy of any such notice information or the power or authority of
any Person providing the Holder Representative with

-23-



--------------------------------------------------------------------------------



 



any such notice information, and may rely conclusively upon and shall be fully
protected in acting upon such information.
          (c) Neither the Holder Representative nor any of its officers,
directors, employees, agents or affiliates shall be liable to any Designated
Holder or the Company for any loss, damage, liability or expense that any
Designated Holder or the Company may suffer or incur in any way relating to or
arising out of the duties or responsibilities of the Holder Representative
hereunder, or the performance or non-performance thereof, except to the extent
that any such loss, damage, liability or expense results from the applicable
Person’s gross negligence, willful misconduct or bad faith, as determined by a
non-appealable decision by a court of competent jurisdiction.
          (d) Each of the Designated Holders agrees to indemnify and hold
harmless the Holder Representative and its officers, directors, employees,
agents and affiliates, pro rata (based on each such Designated Holder’s
ownership percentage of the Registrable Securities as of the time
indemnification is demanded), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever (including reasonable
attorneys’ fees) which may at any time be imposed on, incurred by or asserted
against the Holder Representative or any of its officers, directors, employees,
agents or affiliates in any way relating to or arising out of the duties or
responsibilities of the Holder Representative hereunder, or the performance or
non-performance thereof, except to the extent that any thereof result from the
applicable Person’s gross negligence, willful misconduct or bad faith, as
determined by a non-appealable decision by a court of competent jurisdiction.
          (e) The Holder Representative may be replaced at any time for any
reason with a successor selected by the Designated Holders holding a majority of
the Registrable Securities held by all of the Designated Holders as of such
time. Any successor Holder Representative so selected shall become the Holder
Representative hereunder by signing a counterpart signature page to this
Agreement. In addition, the Holder Representative may resign from its position
as Holder Representative at any time by giving notice of such resignation to the
Company and the Designated Holders. Upon any such notice of resignation of the
Holder Representative, the Designated Holders holding a majority of the
Registrable Securities held by all of the Designated Holders shall appoint a
successor Holder Representative. Any resignation of a Holder Representative
shall take effect upon the acceptance by a successor Holder Representative
appointed as hereinabove provided. After a Holder Representative has been
replaced or resigned, the provisions of this Section 9.16 shall continue to
inure to its benefit as to any matters relating to the time it was the Holder
Representative under this Agreement.
     9.17 Additional Interest. If (i) any Registration Statements required by
this Agreement has not been declared effective by the Commission (or become
automatically effective) on or prior to the date specified for such
effectiveness in this Agreement or (ii) any Registration Statement required by
this Agreement is declared effective but shall thereafter cease to be effective
or fail to be usable for its intended purpose in breach of the terms of this
Agreement without being succeeded immediately by a post-effective amendment to
such Registration Statement that cures such failure and that is itself
immediately declared or automatically becomes effective (each such event
referred to in clauses (i) and (ii), a “Registration Default”),

-24-



--------------------------------------------------------------------------------



 



the Company hereby agrees that the interest rate borne by the Second Lien Notes
and the dividend rate borne by the Preferred Shares shall be increased by 0.25%
per annum during the 90-day period immediately following the occurrence of any
Registration Default and shall increase by 0.25% per annum at the end of each
subsequent 90 day period, but in no event shall such increase exceed 0.75% per
annum (any such increase in interest rate or dividend rate, “Additional
Interest”). Following the earliest of (x) the cure of all Registration Defaults
relating to any particular Registrable Securities and (y) the date on which the
affected Registrable Securities cease to be Registrable Securities, the interest
rate borne by the Second Lien Notes and the dividend rate borne by the Preferred
Shares will, to the extent increased hereunder, be reduced to the original
interest rate borne by the Second Lien Notes and the Preferred Shares,
respectively, and the accrual of Additional Interest will cease with respect to
the Second Lien Notes and the Preferred Shares; provided, however, that if,
after any such reduction in interest rate, a different Registration Default
occurs, the interest or dividend rate, as the case may be, borne by the relevant
Registrable Securities shall again be increased pursuant to the foregoing
provisions. All accrued Additional Interest will be paid by the Company on each
interest payment date to the applicable Holders in the same manner as interest
is paid, with respect to the Second Lien Notes and the applicable dividend date,
with respect to the Preferred Shares. Notwithstanding the foregoing, the amount
of Additional Interest payable shall not increase because more than one
Registration Default has occurred and is pending. All obligations of the Company
set forth in this Section 9.17 that are outstanding with respect to any
Registrable Security at the time such security ceases to be a Registrable
Security shall survive until such time as all such obligations with respect to
such security shall have been satisfied in full.
[Remainder of page intentionally left blank]

-25-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

            COMPANY:

SUPERIOR WELL SERVICES, INC.
      By:   /s/ Thomas W. Stoelk         Name:   Thomas W. Stoelk       
Title:   Vice President & Chief Financial Officer     

Signature Page to
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

            HOLDER REPRESENTATIVE:

DIAMONDBACK HOLDINGS, LLC
      By:   /s/ Paul Jacobi         Name:   Paul Jacobi        Title:   Vice
President     

Signature Page to
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

            DESIGNATED HOLDERS:


[                                                              ]
        By:           Name:           Title:           Address for Notice:      
                        Facsimile:
Attn:


[                                                              ].
        By:           Name:           Title:
         Address for Notice:                               Facsimile:
Attn:    

Signature Page to
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.2

1.   Registration Rights Agreement dated as of July 28, 2005 by and among the
Company and the stockholders signatory thereto.

 